Citation Nr: 0427201	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  91-50 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
February 1960.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a November 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico. 

In November 1998, the Board remanded the case to the RO for 
further procedural and evidentiary development.

In August 2003, the Board issued a decision denying the 
veteran's attempts to reopen his previously denied claims of 
service connection for psychiatric and seizure disorders, and 
he subsequently appealed to the United States Court of 
Appeals of Veterans Claims (hereinafter "Court").  In April 
2004, the Court vacated the Board's August 2003 decision and 
remanded the case for reconsideration consistent with the 
Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion noted that a significant change in the law 
occurred during the pendency of this appeal when, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The Joint Motion stated that the veteran had not been 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claims under 
Quartuccio, supra.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his attempts to reopen the previously 
denied claims for service connection for 
psychiatric and seizure disorders.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  Following the above, the RO should 
review the veteran's claims to reopen.  
If a benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be furnished to the veteran 
and his representative, and they should 
be afforded the appropriate period of 
time to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




